Citation Nr: 0403097	
Decision Date: 02/03/04    Archive Date: 02/11/04	

DOCKET NO.  98-00 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder, including post-traumatic 
stress disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
chronic back disorder.


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from January 1972 to 
October 1973.

This case comes before the Board of Veterans' Appeals (Board) 
pursuant to a March 2001 Order of the United States Court of 
Appeals for Veterans Claims (Court).  In that Order, the 
Court vacated a February 1999 Board decision finding that new 
and material evidence had not been submitted sufficient to 
reopen the veteran's previously denied claims for service 
connection for a psychiatric disorder (including post-
traumatic stress disorder) and a chronic back disorder.  In 
so doing, the Court remanded the veteran's case to the Board 
for further adjudication in compliance with the 
recently-passed Veterans Claims Assistance Act of 2000 
(VCAA).

In September 2001, the veteran's case was remanded to the 
Regional Office (RO) for further development.  The case is 
now, once more, before the Board for appellate review.

This appeal is being REMANDED to the Regional Office (RO) via 
the Appeals Management Center (AMC) in Washington, D.C.  The 
Department of Veterans Affairs (VA) will notify you if 
further action is required on your part.


REMAND

At the time of the aforementioned Court Order in March 2001, 
it was noted that the amended provisions of Chapter 51 of 
Title 38 of the United States Code which were effectuated by 
the VCAA might affect the adjudication of the veteran's 
claims.  Inasmuch as it was not the function of the Court to 
determine in the first instance which version of the law was 
most favorable to the veteran, a remand was required in order 
to provide the Board with an opportunity to readjudicate the 
veteran's claims.

The Board notes that the VCAA and implementing regulations 
essentially provide that the VA will assist a claimant in 
obtaining evidence necessary to substantiate his claims, but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claims.  It also includes new 
notification provisions.  Pursuant to the VCAA, the VA has a 
duty to notify the veteran and his representative, if any, of 
any information and evidence necessary to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.159(b) (2003); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board finds that, notwithstanding certain correspondence 
from the RO in December 2001, January 2002, and April 2002 
(essentially identical letters sent to the veteran or his 
representative at different addresses), the RO has failed to 
provide the veteran and his representative with adequate 
notice of the VCAA, or of the information and evidence 
necessary to substantiate his claims.  More specifically, the 
veteran and his representative have yet to be furnished those 
laws and regulations governing the notice and development 
requirements of the VCAA.  This lack of notice constitutes a 
violation of the veteran's due process rights.  Accordingly, 
the case must be remanded to the RO in order that the veteran 
and his representative may be provided with such notice.

In light of the aforementioned, the case is REMANDED to the 
RO for the following actions:

1.  The RO should then review the 
veteran's claims file, and ensure that 
all notification and development action 
required by the VCAA is complete.  In 
particular, the RO should ensure that the 
notification requirements and development 
procedures contained in 38 U.S.C.A. 
§§ 5103, 5103A (2002), and in 38 C.F.R. 
§ 3.159 (2003) are fully complied with 
and satisfied.  Compliance requires that 
the veteran be notified, via letter, of 
any information and any medical or lay 
evidence not previously provided to the 
Secretary that is necessary to 
substantiate the claims.  A general form 
letter, prepared by the RO not 
specifically addressing the issues 
presently under consideration is not 
acceptable.  The RO must indicate which 
portion of that information and evidence, 
if any, is to be provided by the 
claimant, and which portion, if any, the 
Secretary will attempt to obtain on 
behalf of the claimant.  After the 
veteran and his representative have been 
given notice as required by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159 (see also 
Quartuccio, supra), they should be given 
the opportunity to respond.

2.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers who treated the 
veteran for an acquired psychiatric 
disorder of a back disorder subsequent to 
April 2003, the date of the most recent 
evidence of record, should be obtained 
and incorporated in the claims folder.  
The veteran should be requested to sign 
the necessary authorization for release 
of any private medical records to the VA.  
All attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a notation to that effect should be 
inserted in the file, and the veteran and 
his representative should be so informed.

3.  The RO should then review the 
veteran's claims regarding whether new 
and material evidence has been submitted 
sufficient to reopen the veteran's 
previously denied claims for service 
connection for an acquired psychiatric 
disorder (to include post-traumatic 
stress disorder), and a chronic back 
disorder.  Should the benefits sought on 
appeal remain denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claims 
for benefits, to include a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issues currently on appeal.  The RO is 
advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in the VCAA and other legal 
precedent.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified.  The purpose of this REMAND is to obtain additional 
development, and to comply with recently-enacted legislation 
and decisions of the United States Court of Appeals for the 
Federal Circuit.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




